Title: To George Washington from Embree & Shotwell, 17 October 1788
From: Embree & Shotwell
To: Washington, George



Respected Friend
New York 17th 10 mo. 1788

We duly Recd thine of 3d Inst. Have made Application to a person of Integrety in the Borders of Masachusetts, to know on what terms he can furnish the Quantity of Clover Seed thou mentions, from whom we hope an early Answer—We propose knowing the Terms from this Quarter on Account of the Quality

being better approved than almost any other, suppose the price will be about 9d. Specie ⅌lb.—possibly a little less—Be the Current price what it may we shall not exceed it—We doubtless shall be able to ship it by the time proposed, if early instructed by thee—The Money for the Seeds sent last year were punctually paid by Murray Mumford & Bowin. We are Respectfully Thy Obliged Friends

Embree & Shotwell

